Opinion issued November 3, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00834-CV
                            ———————————
                  IN RE THE GULF COAST CENTER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, The Gulf Coast Center, has filed a petition for writ of mandamus and

a motion for emergency relief challenging the trial court’s denial of an agreed motion

for continuance of trial.1 We deny the petition and dismiss the motion for emergency

relief as moot.



1
      The underlying case is Daniel Curry, Jr. v. The Gulf Coast Center, cause number
      16-CV-0781, pending in the 56th District Court of Galveston County, Texas, the
      Honorable Lonnie Cox presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                        2